DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed November 19, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2019/0167547). The Rejection is maintained.
Patel discloses a zinc toothpaste comprising polyethylene glycol and propylene glycol as structuring humectants, wherein the compositions have improved rheological stability (Abstract). The present disclosure further provides methods of using the compositions disclosed herein to reduce and inhibit acid erosion of the enamel, clean the teeth, reduce bacterially-generated biofilm and plaque (paragraph 0005). The compositions are applied to the oral cavity of a person in need thereof one or more times per day (paragraph 0097), meeting the method of the instant claims 34-36. Amino 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results  Therefor it would have been obvious to one of ordinary skill in the art at the time the application was filed to have made an oral care composition comprising a stannous source, a neutral amino acid and a polyphosphate because these components are taught by the reference to be used together. 

Response to Arguments
The Examiner submits that although it appears that stannous uptake is increased with the addition of a polyphosphate and neutral amino acid, specifically glycine, the claims are not commensurate in scope. It would appear that based on the examples that specific polyphosphates are needed to yield the results in combination with glycine. It is not clear if other combinations of polyphosphates with other neutral amino acid would yield the same results. Further the claims recite “stannous ion source”. These sources would include a variety of stannous salts. Stannous salts differ in properties based on the counter ion to stannous. For instance, it is not clear if stannous pyrophosphate would have the same behavior as stannous fluoride. Further it is not clear from the results if other neutral amino acids would have the same effects. Therefore, the claims are not commensurate in scope with the results and the rejection is maintained. 

Obvious-Type Double Patenting (Maintained Rejections)
1) Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,905,642. The rejection is maintained. 

Therefore, the instant claims are obvious over the patented claims.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


2) Claims 1-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,973,745. The rejection is maintained. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite oral care compositions comprising a stannous source and a neutral amino acid. The instant claims differ from the patented claims insofar as the instant claims recite a polyphosphate in the independent claim and the patented claims recite a specific stannous making the instant claims genus claims of the patented claims.


Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
	Claims 1-36 are rejected.
	No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEZAH ROBERTS/Primary Examiner, Art Unit 1612